DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, 9-11 in the reply filed on 12/10/2018 remains acknowledged.  
Applicant's election with traverse of:
(i-a) Antarox B/848 (the structure of which is n-Bu-O-(PO)x-(EO)y-H) and 
(i-b) propylene carbonate,
in the reply filed on 12/10/2018 remains acknowledged.  
Claim 8 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/10/2018.
Newly submitted claims 12-13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims require antifoam agent, which was not elected, and corresponds to a composition with unique properties from that examined.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-13 are withdrawn from consideration 

Specification
The disclosure is objected to because of the following informalities: in the table on p. 26, the sideways solvent entry, there is an open box (□) before “–butyrolactone(1:1)”.  This should be corrected to the missing symbol: (γ)?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the ambiguous modifier “about” before amount of active compound B (line 16). The claim language is indefinite because the “about” associated with the amount of this claim is ambiguous.  It is not clear whether “about” is some minor measurement uncertainty (e.g., the precision associated with tablet production, such as within 0.5%) or just a broader estimate of how close the dosages are, which 
In the instant case, the term “about” can be construed as having one of many different meanings, each of which correspond to different metes and bounds for each 
In the precedential opinion, Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Int. 2008), the Board stated, “rather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” (p. 1211).
This fact pattern also applies to the instant rejection, which establishes the claims are amenable to more than two plausible claim constructions, based on which definition is adopted as the meaning of the term “about.”  Accordingly, applicant is required to more precisely define the metes and bounds, by the current rejection under 35 USC 112, 2nd paragraph.
The Board’s position is in agreement with the more recent Supreme Court decision.  In Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ2d 1688 (U.S. 2014) the Supreme Court ruled that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement.  The Court discussed the Federal Circuit’s formulation, in which a claim passes the § 112 ¶ 2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous” (p. 1689).  The Court concluded that the Federal Circuit's formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute's definiteness requirement.  In place of the “insolubly ambiguous” standard, the Court held that “a patent is invalid for indefiniteness if its Nautilus is discussed in MPEP 2173.02(I)).  
The instant claims similarly fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention, based on the fact that “about” can be construed as having multiple different meanings, the specification fails to inform about the meaning of the term, and the prosecution history, likewise, is silent about the meaning. 
See also MPEP 2173.02(I), which sanctions a rejection under 35 USC 112(b)/2nd paragraph when this fact pattern applies: 
During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b)."); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate (emphasis added).
The rejection documents that multiple reasonable interpretations can be applied; thus, the rejection is appropriate.

	
Claim Rejections - 35 USC § 103
Claims 1, 4, 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeschke et al. (WO 2007/115644 A1; 2007; IDS reference 13, as evidenced by US 2009/0253749 A1; 2009; IDS reference 2); in view of Stock et al. (US 2009/0030022 A1; 2009 Jan; IDS reference 3), and Pompeo et al. (US 2007/0191230 A1; 2007; IDS reference 1).
Claims 2-3, 9-11 have been canceled
WO 2007/115644 A1 is the publication of international application PCT/EP2007/002386.  US Patent Application Publication, US 2009/0253749 A1; 2009, is the publication of the national stage application of the same PCT application.  For ease of examination, the Examiner has relied on the US English language publication as evidentiary of the teachings of WO 2007/115644 A1.  All teachings from Jeschke refer to locations in the US English language document.  
As discussed in priority Application 12/879,758, a similar rejection based on Jeschke in view of Stock, was affirmed by the Patent Trial and Appeal Board decision of 4/29/2016; the current independent claim 1 is a little narrower than claim 1 appealed in the parent application, limiting alkyl polypropylene glycol polyethylene glycol compound of general formula (I) to the mixture of compounds found in Antarox B/848.  The appealed claims were based on elected Antarox B/848; thus the subject matter of combination of compounds under examination is the same as that appealed.  Instant claim 1 further recites ranges of compound B, the alkyl polypropylene glycol polyethylene glycol compound of formula (I) and for one or more solvents that were not required in appealed claim 1.
res judicata effect and is the “law of the case” and is thus controlling in that application and any subsequent, related application.
The instant examined claims recite ranges for each of three components that were not present in the claims at the time of the PTAB Decision.  Applicant filed a Declaration of Dr. Gorka Peris under 37 CFR 1.132 in the parent application, on 8/22/2016.  An analysis of the Declaration and its failure to overcome the applied rejection was set forth in the subsequent Office action, mailed 9/20/2016.  The analysis is still relevant to the instant claims, and is incorporated by reference herein (see pp. 5-24 of that Office action).
A second Declaration of Dr. Peris was filed in the parent application on 2/17/2017.  The subsequently applied obviousness rejection included teachings of Pompeo together with Jeschke and Stock.  The Declaration was analyzed, and an explanation of reasons it was insufficient to overcome the applied obvious rejection was set forth on pp. 18-21 of the Final Office action mailed 5/22/2017.  These comments are still relevant to the instant applied rejection basis, and is incorporated by reference herein.
As discussed above, amended claim 1 is considered to be limited to the mixture of n-butyl polypropylene glycol polyethylene glycol compounds of formula (I) that correspond to Applicant elected Antarox B/848 (present in a range from 20-40%), compound B (from 8.5-34%) and one or more solvents (present in a range from 43-
Jeschke teaches novel substituted enaminocarbonyl compounds and their use for controlling animal pests especially arthropods, in particular insects (abstract); Example (1) provides a teaching for the preparation of applicant elected compound:

    PNG
    media_image1.png
    281
    224
    media_image1.png
    Greyscale

(AKA instant compound B, recited in instant claim 1; paragraph 0404; see also claim 8, which is limited to this active compound); the active compounds can be converted to the customary formulations by mixing the active compounds with liquid solvents and/or solid carriers, optionally with the use of surfactants, emulsifiers and/or dispersants and/or foam-formers (paragraphs 0228-0229); suitable emulsifiers include polyoxyethylene fatty alcohol ethers; suitable polymers include those derived from vinylic monomers, from EO and PO alone or in combination with polyalcohols (paragraph 0235).
Formulations are produced in a known manner, for example by mixing the active compounds with extenders, that is liquid solvents, and surfactants, that is emulsifiers [0229]. 
Comparative Example No. 1 includes 7 parts by weight DMF, 2 parts by weight alkylaryl polyglycol ether as emulsifier and 1 part by weight active compound [0517]-
The emulsifiers taught by Jeschke are generic to, and encompass, the instant recited subgenus of alkyl polypropylene glycol polyethylene glycol compounds of general formula (I), having the definitions recited in instant claim 1.  The alkylaryl polyglycol ether emulsifier exemplified is similar to, but outside the scope of the instant recited claims.  Although Jeschke does teach EO/PO polymers, Jeschke does not specifically teach Applicant elected n-butyl oxide polymer, i.e., the alkyl polypropylene glycol polyethylene glycol compound of formula
nBu-O-(PO)x-(EO)y-H
(Antarox B/848, or its equivalent, with x and y values each from 5-80, having a maximum molecular weight distribution peak at about 3,000 and with 50% distribution from about 1,100 to 3,500).  While the example cited does teach weight % of the three components as set forth above, Jeschke does not teach the component ranges explicitly for compound B or explicitly for the elected formula (I) compound, as recited in claim 1.  Solvent amounts of the ranges of claim 1 are not taught.

Stock provides motivation to select ANTAROX B/848, taught by Stock, as the EO and PO polymer emulsifier taught by Jeschke, or alternatively to substitute ANTAROX B/848 for the alkylaryl polyglycol ether in the example formulations of Jeschke, rendering obvious ANTAROX B/848 as emulsifier for compound B formulations.  The 
Pompeo teaches an emulsifier system that includes (a) an anionic surfactant, and (b) a nonionic surfactant, with an average HLB of 11-18; these are useful for emulsifying a pesticidal composition up to about 90% by weight (abstract).  The (b) component is preferably comprising a capped or uncapped ethylene oxide and/or propylene oxide copolymer, which is preferably a block copolymer [0011].  A wide range of pesticides with different structures are named [0035].  Named emulsifiers include Tergitol® XD, butanol PO(31)EO(31) block copolymer, HLB value 12 [0056].  This emulsifier was used in emulsifier systems 3 and 4 at 40 or 25%, respectively (Table 1).  Acceptable, Good, or Excellent results were observed for all pesticides tested, at 20% of the emulsifier system and for most tested at 14% emulsifier system (Table 2).  If the pesticide is a water soluble material, the surfactant system of the present invention acts as an adjuvant since its emulsifying properties are not required unless an additional oil-like material is present in the mixture.  As an adjuvant it generally improves the efficacy of the pesticide so that lower rates of application or more rapid action can be obtained, improves wetting and penetration of the pesticide [0027].  The emulsifying system of the present invention is advantageous in that pesticidal formulations having an extremely high content of the pesticide can be formulated and readily dispersed in water at the point of use.  The high concentration of the pesticides and the improved efficacy permits the formulation of concentrates with a high proportion of pesticide which reduces the shipping costs based on the active ingredients and reduces the amount of pesticide which is applied.  The concentrates do not require substantial amounts of solvents and can be readily dispersed in an aqueous system.
The amount of compound B taught in Example 1 of Jeschke corresponds to 10%, reading on and rendering obvious the range of claim 1; the emulsifier of Jeschke corresponds to 20%, reading on and rendering obvious the butanol-polypropylene-polyethylene amount of claim 1.  The amount of compound B that can be formulated in the Pompeo formulation is up to 90% and amounts less than 80% are associated with adjuvant properties of the emulsifier system. These points (10% from Jeschke and amounts up to 90% of Pompeo) are construed to form a range of amounts that would be suitable for concentrations of compound B; these embrace and render prima facie obvious even 17%, if about were construed in a narrower fashion.  Thus, amounts within the about 17 range are construed as prima facie obvious. 
See MPEP 2144.05 (I): A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple 
Pompeo teaches:  [0023] The nonionic surfactants are present in the system in a range of 80% to 20% by weight of the emulsifier adjuvant system preferably 70% to 25% and most preferably 65% to 30% by weight of the emulsifier adjuvant system (based on the active components) (the most preferable range reads overlaps with ranges of claim 1, rendering the claimed ranges prima facie obvious; see MPEP 2144.05 (I)).  This is construed to embrace most preferably, 30-60%, relative to active component, of nonionic surfactant (e.g., butanol PO/EO block copolymer, employing Antarox B/848 of Stock), relative to the active component.  
However, lower amounts of pesticide are indicated by the maximum preferred amount of 80% (see [0026] of Pompeo: Compositions containing less than 80% of the pesticide can be prepared and the additional emulsifier can provide additional beneficial properties to the formulation.).  Selection, of say, 19% of compound B as pesticide with 37.5% of butanol PO/EO (with 37.5 % of the other anionic surfactant compound) would have been obvious, as a result of routine optimization of amounts within the ranges of amounts taught.  Motivation to select an amount of compound B lower than 75-90% range would have been motivated by the additional adjuvant benefits associated with higher anionic emulsifier amount, mentioned at [0026], which is within the range of 3-80% established by endpoint pesticide amounts taught by Jeschke and Pompeo, when considered together.  This obvious 25% of compound B as pesticide with 37.5% of 
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding solvents required by claim 4, dimethyl sulphoxide is used by Jeschke in several examples.  Propylene oxide (propylene glycol) and alcohols such as ethanol, isopropanol and butanol, as well as dimethyl sulphoxide are taught as exemplary organic solvents (for reactions) [0119].
Stock lists suitable liquid carriers, including water, alcohols [0043], dipropylene glycol (a propylene glycol), alcohols and glycols and N-methyl-2-pyrrolidone, dimethyl sulfoxide are among choices [0044].  Use of any of these solvents, within the scope of claim 4 would have been obvious.
It is noted that the instant specification has disclosed comparative data, demonstrating an enhancement of mortality rates of Myzus persicae of Compound B at certain specific application rates/concentrations, when Antarox B/848 is present compared to when it is absent (Table on pp. 33-34).  

Considering the teachings of Stock, that formulations (which clearly include Antarox B/848, considered to read on claim 1, as amended, see above) “lowers the rate of application of cyprodinil whilst the action remains equally good, and still achieves sufficient phytopathogen control where the low application rate would not normally be sufficient for agricultural uses in such a low application rate range,” the disclosed results of improvement of Compound B mortality on Myzus persicae in the presence of Antarox B/848 would have been the expected result, based on the knowledge in the art.  Thus, the results disclosed do not demonstrate a result that is actually unexpected, as required by MPEP 716.02(a).
Finally, none of the disclosed data is commensurate in scope with the claims, as required by MPEP 716.02(d).  The experiments reported are limited one specific combination of active compound B with Antarox B/848, each of which is present or applied at specific amounts.  According to the General Example parameters set forth at p. 17, the Antarox B/848 is present from 20-40%; a solvent is present in an amount from 43-63% (review of the solvents used indicate only propylene carbonate, benzyl alcohol or butyrolactone were tested in Table I, although the table does not state which solvent 
The Examiner notes the comments made in the prior Office action about the prior Declaration filed, which included the following:
Even if the result were considered unexpected (not the position adopted, see discussion below), the tested formulations still cannot be considered commensurate in scope with the claims.  There are only data for formulations containing 20-40% concentrations of Antarox® B/848.  None of the instant claims narrow the concentration range of the elected formula (I) compound to the range from 20-40%.  Thus, the data is not commensurate in scope with the absence of formula (I) amounts (claims 16-22, 25-27) or recited concentration ranges of formula (I) (claim 23-24).  These Antarox® B/848 formulations also contain 17% compound B + 0.25% antifoam + remainder propylene carbonate (as solvent; the Examiner relies on disclosed ingredients and their amounts set forth in the disclosure at top of p. 17; all of the components present with their amounts are 
This is still applicable to the instant amended claims; “about 17%” is construed as the range from 8.5-34%.

Applicant argues:
This rejection is respectfully traversed for reasons of record in the parent US 12/879,758 application and as further supplemented below. 
Applicants appreciate the careful review and thorough explanation of the current rejection in view of the two Peris Declarations filed in the parent US 12/879,758 application. Many of the points raised by the Office concerned the scope of the claims. Claim 1 is amended herein to recite amounts/ranges of components which were present in the formulations tested in the Examples of the Specification as filed and in the Peris Declarations. Specifically, amended claim 1 recites: 
wherein the composition comprises about 17% by weight of the active compound B, based on the weight of the composition, 

wherein the composition comprises from 43 to 63% by weight of one or more solvents based on the weight of the composition. 
The Office stated that Comparative Example 1 of Jeschke "includes 7 parts by weight DMF, 2 parts by weight alkylaryl polyglycol ether as emulsifier and 1 part by weight active compound [0517]-[0518] (i.e., the alkylaryl polyglycol ether emulsifier is 20%, the active compound is 10% and solvent is 70%" which was considered to be in the range of previous claim 1. Claim 1, as amended herein, further distinguishes the claimed formulations from those of Jeschke. 
Furthermore, the Examiner previously acknowledged that "the [first Peris] declaration demonstrates improved spontaneity of the elected Antarox® B/848 containing formulations relative to formulations containing the comparative emulsifiers (long chain alkyl-O-(PO)X-(EO)y-H ; within the scope of PO/EO adducts taught by Jeschke). However, the Examiner was not persuaded by this evidence of superior results because 1) the tested formulations cannot be considered to be commiserate [sic] in scope with the claims; and 2) the results were not considered unexpected. 
Regarding point 1), Applicants have amended claim 1 as discussed above. Applicants respectfully submit that the claims, as amended herein, are commiserate [sic] in scope with the formulations tested in the Examples of the Specification as filed and in the Peris declarations. 
Point 2) was discussed in detail within the second Peris Declaration. However, the Examiner was not persuaded that HLB values would not be predictive because "the evidence cited in the 1954 paper is not of record and cannot be evaluated." Applicants apologize for this oversight and submit herewith the two Griffin papers cited to by Dr. Peris in his second declaration as Exhibits A & B. The earlier of the two Griffin papers describes the development of the HLB system. The later of the two Griffin papers describes certain limitations of the HLB system. Dr. Peris cited the Griffin (1954) paper as stating: 
To select a surfactant properly for any application, we believe that one must first have the optimum HLB value and secondly have the correct chemical type. 
Dr. Peris also cited the Griffin (1954) paper as pointing out that the formulas used for calculating the HLB value of ethoxylated alcohols (i.e., the formula used in Pompeo [0022] and by the Examiner) could not be extended to surfactants containing propylene oxide (e.g., Antarox B/848): 
These formulas are satisfactory for non-ionic surfactants of many types. However, non-ionic surfactants containing propylene oxide, 
butylene oxide, nitrogen, sulfur, etc., exhibit behavior which has not been related to composition. [...] For these products, the experimental method must be used.
Therefore, it is respectfully submitted that the superior results achieved by the claimed invention are indeed unexpected and rebut the allegedly established prima facie case of obviousness. 

At least for the above reasons, the subject matter of independent claim 1, as amended, is not rendered unpatentable by Jeschke, Stock, Pompeo, or the combination thereof. Claims 2, 3, 6, and 9-11 are cancelled herein without prejudice or disclaimer. Claim 4 depends from claim 1. Accordingly, Applicants respectfully request favorable reconsideration and withdrawal of the rejection under 35 U.S.C. § 103(a) of claims 1-4, 6, and 9-11 as being unpatentable over Jeschke, in view of Stock and Pompeo. 

This is not persuasive.
Arguments previously presented were previously addressed in prior Office actions.  The Examiner reminds Applicant that rejections of similar claims were upheld by PTAB in the parent Application.  The Decision of PTAB is still construed as the “law of the case” and is thus controlling in that application and any subsequent, related application; the instant application is a subsequent related application (MPEP 706.07(h)(XI)(A).
Regarding the argument that the amendment to claim 1 allegedly further distinguishes from Jeschke, the teachings of Jeschke are set forth in the rejection, and claim limitations not satisfied by Jeschke are documented in the rejection.  Considering Stock and Pompeo, a prima facie case of obviousness over the currently amended claims is set forth.
Regarding the allegation that the experiments conducted are commensurate in scope with the claims, this is still not the case:  
or butyrolactone were tested in Table I (21:2-3) and a combination of benzyl alcohol and γ-butyrolactone were also tested in Table II, although Table I does not state which solvent was used in any specific test No.  Two of the benzyl alcohol formulations are indicated to have PS in Table II; benzyl alcohol does not appear to be any improvement; thus, only propylene carbonate or the 1:1 mixture of benzyl alcohol and γ-butyrolactone can be relied on as having better properties than the comparator).  Antifoam is present at 0.025%; and compound B is present at 17%.  None of the instant claims are so limited.  While Antarox B/848 is required by claim 1 in the corresponding range, the claimed range for compound B is broader (“about” 17% does not have a disclosed meaning to determine the variation permitted by “about”; accordingly, the Examiner has construed “about 17%” to correspond to the range from 8.5-34%; see above rejection under 35 USC 112(b)).  There is no recitation of antifoam at 0.025% (dependent withdrawn claim 13 does not appear to have the correct antifoam % from p. 17; the requirement for antifoam, in an amount corresponding to the disclosed %, should be placed in the independent claim).  Only dependent claims recite any possible solvents; only claim 15 recites the only alternatives tested in the specification, 
Regarding HLB calculations applied, Pompeo clearly teaches HLB values of the nonionic surfactants are calculated using the Atlas Method, by the formula [0022]:

    PNG
    media_image2.png
    59
    510
    media_image2.png
    Greyscale
 
Pompeo represents the thinking of at least one of ordinary skill in the art, in 2007.  A paper from 1954 (53 years earlier) having a statement that the calculation, as of that time, could not accurately determine HLB values for EO/PO polymers does not effectively rebut the later teaching of Pompeo, that the Atlas Method can be used to calculate HLB.  The Examiner stands by the analysis and other comments made in the Office action mailed 9/20/2016 in the parent application.  The comments are incorporated herein by reference (only the analysis of commensurate in scope has changed based on the scope of the current claims, which is analyzed above). While Applicant attempts to outright dismiss HLB, the Examiner has applied it in a manner suitable for prediction of trends.  Applicant has the burden to explain proffered data.  In view of Pompeo and recognition that butanol PO(31)EO(31) improves, inter alia, penetration of the pesticide (i.e., spontaneity), the Examiner maintains the position that the argued improved spontaneity is predicted/expected.  Thus, statements alleging these improvements are unexpected does not agree with the evidence and rationale of record.  Accordingly, Applicant’s burden has not been met.
The Examiner has reviewed the Griffen references provided, but does not see how Griffen supports the argument advanced, especially in view of Pompeo calculation 
The Examiner has reviewed the Third Declaration of Dr. Gorka Peris filed in the current application on 12/4/2020.  This declaration clarifies that the amount of time Dr. Peris worked to formulate the instant claimed active compound B was “approximately 20 months” (the time period appears to be estimated).  Dr. Peris opines that “this amount of time is much greater than that routinely encountered when selecting an appropriate surfactant for use in an agrochemical formulation” (Item 8).
MPEP 716.04 discusses long-felt need, and the criteria to satisfy, which depend on establishing three criterion (I).  The statement in Item 8 of the declaration does not establish any of the three factors, with potential exception of the third.  MPEP 716.04 (III) indicates that there are other factors such as lack of interest or lack of appreciation of an inventions’ potential or marketability rather than want of technical know-how.  The Declaration does not get into any of the considerations of this MPEP section.
Regarding routine optimization, while this may be a part of the rejection for determining workable amounts, the rejection is based on the teachings, suggestion and motivation set forth in the rejection basis.  The evidence of Stock is particularly motivating toward selection of the elected Antarox B/848.  For the butanol PO EO block copolymer of Pompeo, improvements include enhanced penetration.  It is not clear whether these teachings were considered in selection of Antarox B/848 and solvent to formulate compound B.
For the stated reasons the rejection has been maintained.


Claims 1, 4-5, 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeschke et al. (WO 2007/115644 A1; 2007; IDS reference 13, as evidenced by US 2009/0253749 A1; 2009; IDS reference 2); in view of Stock et al. (US 2009/0030022 A1; 2009 Jan; IDS reference 3), and Pompeo et al. (US 2007/0191230 A1; 2007; IDS reference 1) as applied to claims 1, 4, & 6 above, and further in view of Narayanan et al. (US 2006/0045914 A1; 2006).
Claims 2-3, 6-7, 9-11 have been canceled.
The teachings of Jeschke, Stock and Pompeo are set forth above, with reasons that claims 1, 4, & 6 are obvious. Jeschke does not teach Applicant elected solvent propylene carbonate, required by claim 5, and one embodiment of claims 14-15.
Narayanan teaches a matrix for making a stable microemulsion (abstract).  Regarding the solvent component, 5-60% organic solvent (reading on claim 1-2 and rendering obvious claim 3 range), selected from a list that includes alcohols, Applicant elected propylene carbonate, and propylene glycol, among the choices [0009].  Example 1 utilizes EO/PO copolymer [0021].  In example 2, propylene carbonate was utilized with the EO/PO copolymer [0023].  Active agents include fungicides, insecticides and herbicides (claim 8).  Narayanan establishes Applicant elected solvent propylene carbonate, is suitable substituent for propylene carbonate or alcohols, in formulations that employ EO/PO type copolymers, for insecticides.  

Applicant argues that the reasons detailed above over the combination of Jeschke, Stock and Pompeo render the instant claims patentable, as well.
This is not persuasive.  Arguments regarding the above rejection are addressed above.  Additionally, Narayanan teaches, inter alia, propylene carbonate was utilized with the EO/PO copolymer [0023].  Active agents include fungicides, insecticides and herbicides (claim 8).  Narayan makes clear that propylene carbonate with formulations that employ EO/PO type copolymers, are known for formulating insecticides.  Thus, Naryanan provides additional motivation for a reasonable expectation of success when formulating the obvious composition of Compound B, Antarox B/848, using Applicant elected propylene carbonate as solvent.  Thus the claims are prima facie obvious.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611